Citation Nr: 1213656	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  10-42 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cardiovascular disability, to include coronary artery disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.

3.  Entitlement to service connection for a cardiovascular disability, to include coronary artery disease.

4.  Entitlement to service connection for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.

5.  Entitlement to service connection for residuals of a stroke.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from July 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for a cardiovascular disability (which was characterized as arteriosclerotic heart disease) or for a gastrointestinal disability (which was characterized as ulcers, not otherwise specified).  The RO also denied, in pertinent part, the Veteran's claim of service connection for residuals of a stroke.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that, in a September 1985 rating decision, the RO denied the Veteran's requests to reopen his previously denied claims of service connection for a cardiovascular disability (which was characterized as a heart condition) and for a gastrointestinal disability (which was characterized as residuals of a post subtotal gastrectomy with gastroduodenostomy).  The Veteran did not appeal this decision and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The competent evidence shows that the Veteran has been diagnosed as having coronary artery disease and ulcers.  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As is explained below in greater detail, new and material evidence has been received to reopen the Veteran's previously denied service connection claims for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.  The Board also finds that additional development is required before the underlying claims can be adjudicated on the merits.  The issues of entitlement to service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In September 1985, the RO denied the Veteran's application to reopen previously denied claims of service connection for a cardiovascular disability, to include coronary artery disease (which was characterized as a heart condition) and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers (which was characterized as residuals of a post subtotal gastrectomy with gastroduodenostomy).

2.  The evidence submitted since September 1985 relates to unestablished facts necessary to substantiate the claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, because it suggests that the Veteran currently experiences both cardiovascular and gastrointestinal disabilities which may be related to active service.

3.  In statements on a VA Form 21-4138 dated on August 11, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claim of service connection for residuals of a stroke.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.302 (2011).

2.  Evidence submitted since the September 1985 RO decision in support of the claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for residuals of a stroke.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's application to reopen his previously denied service connection claims for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his previously denied service connection claims for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.  He specifically contends that he has submitted medical evidence from his VA and private treating physicians which demonstrates that he experiences current cardiovascular and gastrointestinal disabilities that are related to active service, entitling him to reopen both of these previously denied claims.

In September 1985, the RO determined, in pertinent part, that new and material evidence had not been received to reopen the Veteran's previously denied claims of service connection for a cardiovascular disability (which was characterized as a heart condition) and for a gastrointestinal disability (which was characterized as residuals of a post sub-total gastrectomy with gastroduodenostomy).  The RO stated that, although the Veteran had submitted new evidence in support of his request to reopen these claims, none of the newly submitted evidence was material to the issue of whether his current cardiovascular or gastrointestinal disabilities were related to active service.  Thus, the claims were not reopened.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  The September 1985 rating decision was not appealed and became final.

The claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen these previously denied service connection claims in statements on a VA Form 21-4138 which was dated on August 8, 2011.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2011).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, the newly received evidence includes additional VA outpatient treatment records.  All of the newly submitted evidence is to the effect that the Veteran currently experiences a cardiovascular disability (variously diagnosed as coronary artery disease and transient ischemic attacks) and a gastrointestinal disability (variously diagnosed as a history of an upper gastrointestinal bleed, status-post partial gastrectomy and small bowel resection, and peptic ulcer disease) which could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since September 1985 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to unestablished facts necessary to substantiate the claims of service connection for a cardiovascular disability and for a gastrointestinal disability and raises a reasonable possibility of substantiating them.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, are reopened.

Withdrawal of Service Connection Claim for Residuals of a Stroke

In the currently appealed rating decision issued in February 2010, the RO denied the Veteran's claim of service connection for residuals of a stroke.  The Veteran perfected a timely appeal with respect to this claim.  In statements on a VA Form 21-4138 dated on August 8, 2011, prior to the promulgation of a decision in this appeal, the Veteran requested that his appeal be withdrawn with respect to this claim.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's statements on his August 2011 VA Form 21-4138 requesting withdrawal of his appeal for service connection for residuals of a stroke, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

As new and material evidence has been received, the previously denied claim of service connection for a cardiovascular disability, to include coronary artery disease, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for residuals of a stroke is dismissed.


REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.  Because the reopened claims are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on these claims.

The Veteran contends that he incurred his current cardiovascular and gastrointestinal disabilities during active service.  He alternatively contends that these disabilities are related to active service.  To date, the Veteran has not been scheduled for a VA examination which addresses the contended causal relationship between these claimed disabilities and active service.  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examinations to determine the current nature and etiology of his cardiovascular disability, to include coronary artery disease, and his gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate VCAA notice on his reopened claims of service connection for a cardiovascular disability, to include coronary artery disease, and for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a cardiovascular disability, to include coronary artery disease, and/or for a gastrointestinal disability, to include residuals of a post subtotal gastrectomy with gastroduodenostomy and ulcers, since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his cardiovascular disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  The examiner is asked to identify any cardiovascular disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his gastrointestinal disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  The examiner is asked to identify any gastrointestinal disability currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a gastrointestinal disability, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


